t c memo united_states tax_court robert talbot petitioner v commissioner of internal revenue respondent docket no 26598-14l filed date robert talbot pro_se gregory m hahn lisa m oshiro and william d richard for respondent memorandum findings_of_fact and opinion kerrigan judge this case was commenced in response to two notices of determination concerning collection action s under sec_6320 and or notice_of_determination the first notice_of_determination sustained the filing of a notice_of_federal_tax_lien nftl and proposed levies to collect petitioner’ sec_2001 and income_tax liabilities the second notice_of_determination sustained the filing of an nftl regarding petitioner’s income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all monetary amounts are rounded to the nearest dollar the issues for consideration are whether petitioner may challenge his underlying tax_liabilities for the years at issue and whether respondent’s determination to proceed with the collection actions regarding petitioner’s unpaid income_tax liabilities and penalties for the years at issue was proper findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and the attached exhibits petitioner did not file federal individual income_tax returns for tax_year sec_2001 and pursuant to sec_6020 the internal_revenue_service irs prepared substitutes for returns for tax_year sec_2001 and petitioner resided in alaska when he timely filed his petition petitioner’s mailing addresses petitioner resided at three different addresses within the same zip code in wasilla alaska from to date petitioner resided on wanamingo drive on date the irs received a letter from petitioner indicating that his new address was on nelson avenue on date the irs received another letter from petitioner indicating that his new mailing address wa sec_452 knik goose bay road goose bay road since date petitioner has used the goose bay road address as his mailing address notices of deficiency tax_year sec_2001 on date respondent sent petitioner a notice_of_deficiency for tax_year a notice_of_deficiency for tax_year and a notice_of_deficiency for tax_year on date respondent sent petitioner a notice_of_deficiency for tax_year respondent addressed each notice_of_deficiency to petitioner at the mailing address maintained on the date that the notice was mailed these notices were all mailed to the wanamingo drive address for the notice_of_deficiency related to petitioner’ sec_2001 tax_year respondent completed a ps form_3877 which shows that the notice was mailed by certified mail to petitioner’s wanamingo drive address the ps form_3877 bears a stamp from the denver colorado u s postal service usps office and the signature of the copy of the notice_of_deficiency for does not show a date of mailing respondent produced a properly completed ps form_3877 showing that the notice was mailed on date the usps postmaster and lists the number of pieces of mail received at the usps office for the notices of deficiency related to petitioner’s tax years respondent prepared a substitute usps form_3877 irs certified mailing list the irs certified mailing list shows that the notices were mailed by certified mail to petitioner’s wanamingo drive address it bears a stamp and signature from the irs office in ogden utah and the same date and tracking number as the corresponding notices of deficiency tax years on date respondent issued to petitioner a notice_of_deficiency for tax years respondent addressed the notice to petitioner’s goose bay road address the address petitioner maintained on the date the notice was mailed for the notice_of_deficiency related to petitioner’s tax years respondent filled out an irs certified mailing list which shows that the notice_of_deficiency was mailed by certified mail to knik goose bay road the irs certified mailing list bears a stamp from the seattle washington usps office and the signature of the usps postmaster and lists the numbers of pieces of mail received by the usps office the irs case activity report also shows that respondent sent a notice_of_deficiency related to petitioner’s tax years to knik goose bay road an irs field internal revenue_agent group manager for alaska and tacoma washington testified that the irs generally issues notices in windowed envelopes so that the address on a notice_of_deficiency is the address where the usps would attempt to deliver the notice she testified that the window on the envelope is designed to fit where the address comes out on specific letters or on specific reports so that nobody has to retype an envelope none of the notices of deficiency was returned to the sender petitioner denies receiving any notices of deficiency for the years at issue petitioner did not file a petition with this court in response to any of the notices of deficiency petitioner’s cdp hearing requests on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding tax years the letter informed petitioner that he had to request a collection_due_process cdp hearing by date on date respondent sent a second letter regarding petitioner’ sec_2001 tax_year the second letter informed petitioner that he had to request a cdp hearing by date on date respondent sent petitioner two letters notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for tax_year sec_2001 and the letters informed petitioner that respondent had filed an nftl with respect to and the letters further informed petitioner that he had to request a cdp hearing by date on date respondent sent petitioner an additional letter for tax years this letter informed petitioner that respondent had filed an nftl for and that petitioner had until date to request a cdp hearing petitioner timely filed three forms request for a collection_due_process or equivalent_hearing cdp hearing request on date petitioner filed his first cdp hearing request in response to respondent’s notice_of_intent_to_levy to collect his income_tax liabilities on date petitioner filed his second cdp hearing request in response to the notice_of_intent_to_levy to collect petitioner’ sec_2001 income_tax liabilities and the filed and nftl on date petitioner filed his third cdp hearing request in response to the filed nftl in all three cdp hearing requests petitioner requested a face-to-face hearing at the appeals_office closest to his residence and stated that he wished to address the following issues whether the irs followed all proper procedures whether he was liable for the assessed tax whether he should be held liable for the penalties accrued and whether collection alternatives were available to him petitioner further stated that he wished to address the underlying liabilities which he asserted he had not had a prior chance to contest petitioner’s cdp hearings first cdp hearing respondent first responded to petitioner’s third cdp hearing request on date respondent’s settlement officer sent petitioner a letter scheduling a telephone cdp hearing for date the letter explained that petitioner did not qualify for a face-to-face cdp hearing because he had not filed federal_income_tax returns for and had not provided requisite financial documentation for consideration of collection alternatives the letter further informed petitioner that he could not dispute his underlying tax_liabilities because respondent had previously sent him a notice_of_deficiency for tax years since in his cdp hearing request petitioner alleged that he had not received a notice_of_deficiency the letter requested that petitioner submit correct federal_income_tax returns for along with supporting documentation the letter also requested that petitioner provide a completed form 433-a collection information statement for wage earners and self-employed individuals and the following documentation proof of latest payroll stubs and income for bank statements for all accounts for the past six months asset and liability listings unfiled form sec_1040 u s individual_income_tax_return for and and proof of estimated_tax payments for tax_year petitioner was asked to provide the requested documents make the requested payments and file the missing tax returns by date on june and date petitioner sent correspondence to the settlement officer stating that he would be unable to participate in the telephone cdp hearing at the date and time chosen he reiterated his request for a face-to- face hearing he further stated that he had not received a notice_of_deficiency for on date the settlement officer informed petitioner that he had not provided any documentation previously requested and that he had an additional days to provide the requisite information for the settlement officer’s the letter might have mistakenly requested a signed tax_return for because the letter was sent in date nevertheless our analysis remains unaltered consideration petitioner failed to provide the settlement officer with any of the requested information on date respondent issued a notice_of_determination sustaining the filed nftl for tax years in the notice_of_determination the settlement officer stated that he or she had verified that all requirements of applicable law and administrative procedure had been met specifically the settlement officer noted that appeals has review ed the certified mail listing to confirm that the statutory_notice_of_deficiency was sent by certified mail to you for your and audit assessments the settlement officer did not review any other documentation or information to verify the validity of the assessments second cdp hearing on date respondent’s settlement officer sent petitioner two letters scheduling a telephone cdp hearing for date the letters mirrored the settlement officer’s correspondence for the first cdp hearing the letters informed petitioner that he did not qualify for a face-to-face cdp hearing because he had not filed income_tax returns for and and denied his request to dispute his underlying tax_liabilities because respondent had previously mailed him notices of deficiency for tax_year sec_2001 and petitioner was asked to file his missing tax returns provide requested financial documents and make requested payment by date on date petitioner faxed a letter to the settlement officer stating that he would be unable to participate in the telephone cdp hearing he reiterated his request for a face-to-face hearing he further stated that he had not received a notice_of_deficiency for or on date the settlement officer informed petitioner that he had not provided any documentation previously requested and that he had an additional days to provide the information for the settlement officer’s consideration petitioner failed to provide the settlement officer with any of the requested information on date respondent issued a notice_of_determination sustaining the filed nftl and the proposed levies to collect petitioner’ sec_2001 and income_tax liabilities in the notice_of_determination the settlement officer verified that all requirements of applicable law and administrative procedure had been met specifically the settlement officer noted that she had reviewed the certified mailing lists and copies of the notices of deficiency to verify that the notices of deficiency were properly mailed petitioner’s amended petitions on april august september and date petitioner filed with this court a petition and three amended petitions respectively petitioner’s third amended petition contends that because he did not receive any notices of deficiency for the years at issue respondent erred by not allowing him to challenge the underlying tax_liabilities respondent erroneously denied him face-to-face cdp hearings respondent erroneously denied him the opportunity to audio record the cdp hearings respondent failed to provide him with any admissible evidence that would support respondent’s claims to the alleged tax he did not receive fair and impartial cdp hearings and respondent failed to meet all applicable_requirements opinion i jurisdiction sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must first notify the taxpayer of the secretary’s intent to levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see also sec_6321 additionally the secretary must notify the taxpayer of his or her right to a cdp hearing sec_6320 and c if the taxpayer requests a cdp hearing the hearing is conducted by the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6330 once the settlement officer makes a determination the taxpayer may appeal to this court for review sec_6330 ii petitioner’s underlying tax_liabilities where the validity of the underlying tax_liability is properly at issue we review that matter de novo 114_tc_604 114_tc_176 a taxpayer may challenge the underlying tax_liability during a cdp hearing if he or she did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have the opportunity to dispute such liability sec_6330 see also 122_tc_1 the court will consider an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing 129_tc_107 see also sec f q a-f3 proced admin regs a taxpayer did not properly raise an underlying tax_liability if the taxpayer failed to present the settlement officer with any evidence regarding the liability after being given reasonable_time see sec_301_6320-1 q a-f3 proced admin regs petitioner is not entitled to challenge his underlying tax_liabilities for the years at issue because he did not properly raise the underlying liabilities during his cdp hearings petitioner failed to present any evidence regarding the liabilities after being given reasonable_time for both his first and second cdp hearings petitioner had one month to file his missing tax returns provide the requested financial documentation and make the requested payments after he missed the initial deadlines the settlement officer allowed petitioner an additional days to submit the requested information petitioner failed to provide the settlement officer with any of the requested information petitioner did not meaningfully challenge the underlying tax_liabilities during his cdp hearings id consequently petitioner’s underlying tax_liabilities are not before the court iii respondent’s administrative determinations where the validity of the underlying tax_liability is not properly at issue we review determinations by the commissioner’s appeals_office for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the settlement officer 125_tc_301 aff’d 469_f3d_27 1st cir if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at a first notice_of_determination the first notice_of_determination sustained the filed nftl and the proposed levies to collect petitioner’ sec_2001 and income_tax liabilities petitioner contends that respondent did not meet the applicable_requirements during his cdp hearings petitioner further contends that the settlement officer did not properly verify that the notices of deficiency were duly mailed before the assessment of tax following a cdp hearing the settlement officer must determine whether to sustain the filing of the nftl or the proposed levy in making that determination sec_6330 requires the settlement officer to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the collection actions balance the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see sec_6320 see also 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite as part of the duty to verify that the requirements of any applicable law or administrative procedure have been met the settlement officer must verify that the irs made a valid assessment see sec_6320 sec_6330 131_tc_197 an assessment is not valid unless it is duly preceded by the mailing of a notice_of_deficiency to the taxpayer’s last_known_address sec_6213 the validity of an assessment turns only on the mailing of a notice of a deficiency 724_f2d_808 9th cir respondent asserts that respondent may rely on a presumption of official regularity to verify that a notice_of_deficiency was duly mailed to petitioner’s last_known_address before assessment we have held that exact compliance with ps form_3877 or equivalent mailing procedures raises a presumption of official regularity in favor of the commissioner and is sufficient absent evidence to the contrary to establish that a notice_of_deficiency was properly mailed 94_tc_82 see also zolla f 2d pincite for tax_year sec_2001 and petitioner received mail at his wanamingo drive address the settlement officer reviewed the irs certified mailing lists and copies of the notices of deficiency to determine that the notices were correctly mailed to petitioner’s last_known_address the certified mailing lists showed that the notices were mailed by certified mail to petitioner’s wanamingo drive address the certified mailing lists bear a stamp and signature from the irs office in ogden utah and the same date and tracking number as the corresponding notices of deficiency the copies of the notices of deficiency also show petitioner’s correct address respondent is entitled to a presumption of mailing absent evidence to the contrary see campbell v commissioner tcmemo_2013_57 crain v commissioner tcmemo_2012_97 petitioner has not offered any evidence that the addresses to which the notices of deficiency were mailed were incorrect petitioner has offered only his own self-serving testimony that he did not receive the notices see campbell v commissioner at a taxpayer’s self-serving testimony that he did not receive the notice_of_deficiency standing alone is generally insufficient to rebut the presumption for tax_year sec_2001 and we find that the settlement officer did not abuse her discretion by determining that the notices of deficiency were duly mailed to petitioner’s last_known_address petitioner contends that the settlement officer abused her discretion because she did not provide him with a face-to-face meeting cdp hearings are informal and do not require a face-to-face meeting 115_tc_329 see also sec_301_6330-1 q a-d6 proced admin regs if no face-to-face hearing telephone conference or any other oral communication takes place review of the documents in the case file will constitute the cdp hearing for purposes of sec_6330 rivas v commissioner tcmemo_2012_20 sec_301_6330-1 q a-d7 proced admin regs the record confirms that petitioner and the settlement officer exchanged a number of letters concerning petitioner’s tax matters the settlement officer informed petitioner that he did not qualify for a face-to-face cdp hearing because he had not filed income_tax returns for and and had not provided the requisite financial documentation for consideration of collection alternatives after petitioner failed to file his returns submit any of the requested documents or call the settlement officer for a telephone cdp hearing the settlement officer reviewed his file and determined that the filed nftl and the proposed levies should be sustained we find that petitioner was provided a cdp hearing which complied with all applicable_requirements and that it was not an abuse_of_discretion for the settlement officer to deny his request for a face-to-face hearing petitioner argues that his cdp hearings were not fair and impartial sec_6330 provides that t he hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6320 the settlement officer who conducted the first and second cdp hearings had no prior involvement in petitioner’s tax matters for the tax years in issue she also complied with the requirements of sec_6330 we find that petitioner received a fair and impartial cdp hearing petitioner asserts that the settlement officer did not provide petitioner with any admissible evidence to support her determination sec_6330 does not require the settlement officer to rely on any particular document in satisfying the verification requirement and does not require that the appeals officer actually give the taxpayer a copy of the verification upon which she relied 119_tc_252 petitioner has failed to establish that the settlement officer did not properly determine that the requirements of any applicable law or administrative procedure had been met we find that the settlement officer properly based her determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioner raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection be no more intrusive than necessary the settlement officer’s determination to allow collection of petitioner’s income_tax liabilities for tax_year sec_2001 and to proceed was not an abuse_of_discretion we sustain the filed nftl and respondent’s proposed levy on petitioner’s property b second notice_of_determination respondent’s second notice_of_determination sustained the filing of an nftl regarding petitioner’s income_tax liabilities petitioner argues that the settlement officer did not properly verify that the notices of deficiency were duly mailed before the assessments of tax specifically petitioner asserts that the settlement officer abused her discretion because the address on the irs certified mailing list that he reviewed is wrong on date respondent purportedly mailed to petitioner a notice_of_deficiency for tax years at his goose bay road address in the notice_of_determination the settlement officer noted that appeals has review ed the irs c ertified mailing list to confirm that the notice_of_deficiency for tax years was sent by certified mail to petitioner’s last_known_address the irs certified mailing list incorrectly lists petitioner’s address a sec_425 knik goose bay road the defective irs certified mailing list does not therefore entitle respondent to a presumption of mailing see crain v commissioner slip op pincite respondent argues that a typographical error should not invalidate the assessment respondent contends that the irs generally issues notices in windowed envelopes so that the address on a notice_of_deficiency is the address where the usps would attempt to deliver the notice specifically an irs field internal revenue_agent group manager for alaska and tacoma washington testified that the window on the envelope is designed to fit where the address comes out on specific letters or on specific reports so that nobody has to retype an envelope at a cdp hearing however the settlement officer shall verify that the requirements of all applicable law and administrative procedure have been followed sec_6330 one requirement of applicable law is the mandate of sec_6213 that a notice_of_deficiency be duly mailed to the taxpayer’s last_known_address before a deficiency may be assessed if the commissioner has not mailed a notice_of_deficiency no collection of an assessment of the deficiency may proceed hoyle v commissioner t c pincite citing 125_tc_14 the settlement officer relied solely on the irs certified mailing list to determine whether the notice was sent to petitioner’s last_known_address there is no evidence that the settlement officer reviewed any other documentation or information to verify the validity of the assessments the address on the certified mailing list is wrong it is therefore unclear whether a notice was sent to petitioner’s goose bay road address the incorrect address was also included in the irs case activity report and several other places in the record including the notices of determination if the settlement officer had reviewed a copy of the notice_of_deficiency she might have noticed the address discrepancy the settlement officer incorrectly determined that a notice_of_deficiency for tax years was sent to petitioner’s last_known_address before the assessment the settlement officer’s determination to proceed with the collection of petitioner’s tax_liabilities for those years therefore was an abuse_of_discretion the filed nftl for is not sustained any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing an appropriate decision will be entered
